United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 12-154
Issued: February 26, 2013

Oral Argument February 5, 2013

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 31, 2011 appellant, through his attorney, filed a timely appeal from a
June 21, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of total disability on January 8,
2010 causally related to the accepted herniated disc at C5-6.
On appeal, appellant’s attorney asserts that appellant sustained a recurrence of disability
because there was a change in the nature and extent of his light-duty position.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 13, 2002 appellant, then a 50-year-old mail handler, filed an occupational
disease claim, alleging that he injured his neck and spine due to his job duties. He last worked in
June 2000. Following an initial denial by OWCP on April 30, 2002, in a December 26, 2002
decision, OWCP’s hearing representative reversed the denial and returned the case to OWCP for
acceptance of a herniated disc at C5-6 and to pay appropriate benefits. The hearing
representative remanded the case on the issue of whether the July 2000 surgery should be
authorized. On January 14, 2003 OWCP accepted that appellant sustained a herniated disc at
C5-6.
On December 11, 2003 appellant returned to a modified mail handler position for four
hours a day and began working an eight-hour day on January 8, 2004. The December 11, 2003
position was described as monitoring facility security systems including watching television
monitors; opening gates and doors; preparing and dispensing hand-held radios and badges;
receiving and making telephone calls; and performing clerical duties including updates of
security records and data entry of license plate information. The job was indoors and required no
climbing, kneeling, bending or stooping, with intermittent lifting of five pounds. Sitting was
described as intermittent to continuous; standing limited to no more than 10 minutes at a time;
walking no more than 500 feet at a time; and lifting of up to five pounds intermittently.
Appellant could sit and stand at his personal comfort level. Twisting, pulling and pushing were
restricted to no more than 10 minutes at a time; grasping was limited to four hours daily with the
left hand and fine manipulation to two hours daily with the left hand. Reaching above the
shoulder was limited to a half hour daily with the left hand.2
Dr. John C. Porter, Board-certified in physiatrist and pain medicine, provided a duty
status report dated August 9, 2007 in which he advised that appellant could sit for seven hours;
stand and walk for less than one hour; bend and stoop for two hours; and twist for one to two
hours; perform simple grasping and fine manipulation for three to four hours; drive a vehicle for
three hours, with a lifting/carrying weight restriction of 5 pounds and a pulling/pushing
restriction of 12 pounds. Appellant could work inside at a temperature of 80 degrees. The duty
status report indicated that the usual work requirements indicated that lifting was restricted to
less than 5 pounds continuously and intermittently for .5 hours daily; sitting 7 hours; standing .5
hours; walking .5 hours; no climbing, kneeling, bending, stooping, twisting, or driving;
pulling/pushing of less than 12 pounds .01 hours a day; simple grasping and fine manipulation 4
hours a day; reaching above shoulder seldom continuously, 1 pound intermittently for .01 hours
daily; and operating a computer for .02 hours a day.
In an August 29, 2008 report, Dr. Jeffrey D. Steier, an attending Board-certified
neurologist, noted appellant’s complaint of increased problems with neck and arm pain,
especially with right hand fine manipulation and right leg weakness. He provided physical
examination findings and diagnosed cervical myelopathy and opined that appellant’s surgery had
more to do with his complaints, rather than work-related issues. Dr. Steier advised that repetitive
2

On December 16, 2005 appellant filed a schedule award claim. The record before the Board does not contain a
final schedule award decision.

2

activity at work should be limited because of fatigue and weakness on the right side. In a
June 18, 2009 report, he provided examination findings and diagnosed cervical myelopathy.
Dr. Steier advised that appellant was unchanged since last being seen one year previously. An
upper extremity somatosensory recording was interpreted by him as normal. A lower extremity
study was abnormal, suggesting significant dorsal root entry abnormalities, more prominent on
the left.
On December 14, 2009 the employing establishment offered appellant a different
modified position as a maintenance support clerk, with an available date of January 1, 2010. The
duties of the assignment including quality control and classifying miscellaneous pieces of waste
mail with duties including verifying postage and class of mail, entering it into a log, copying
pieces and tagging mail hampers when full. Appellant was to scan and write-up certified mail
for customers; separate nixie and bulk mail; stamp mail that was nondeliverable; sorting mail
into trays based on classifications; separate return-to-sender notifications; riffle and case letters;
hand sort mail; remove mail from bins; riffle letters for outbound destination; sign for mail;
check for priority, express and certified mail; process and prepare receipts; and track mail on
computer by tag number by use of computer, scanners and hand-written forms, including signing
receipt of express mail. The physical requirements required no climbing, kneeling, bending,
stooping, twisting, pushing or pulling. Lifting of five pounds was limited to zero to a half hour
daily; sitting to zero to seven hours daily; and standing and walking zero to a half hour daily.
Simple grasping and fine manipulation were limited to three to four hours daily, with the left
hand and reaching at or above shoulder level was limited to zero to one hour daily. Appellant
did not accept the offered position.
In a December 17, 2009 report, Dr. Steier noted that, since last being seen, appellant
noted increased right hand and left hand paresthesias with repetitive activity; that he was using
his left arm more due to continuous problems with the right upper extremity, especially fine
motor activity; that he had developed tremors with longer periods of standing that also occurred
with walking less than 500 feet; that he had developed more restless leg and arm symptoms; and
had noticed a decrease in his right arm fine motor activity. He indicated that appellant described
an inability for lifting, sitting, standing or walking for any extended period of time and could not
perform simple grasping or fine manipulation in handling either waste or manual mail.
Dr. Steier advised that neurologic examination demonstrated no atrophy in any extremity
including his median intrinsic hand muscles, with positive Tinel’s sign and Phalen’s test in both
wrists and elbows. Motor examination was unremarkable, and gait was quite antalgic. Dr. Steier
diagnosed status post cervical laminectomy with superimposed and secondary cervical
myelopathy and recommended additional studies.
On February 5, 2010 appellant filed a recurrence claim, stating that the recurrence of
disability occurred on January 2, 2010 when the employing establishment withdrew his position
in the security office and required him to perform duties as a mail handler. The employing
establishment advised that his modified position in the security control office had been
eliminated on January 1, 2010 due to administrative reasons, and that the new position was
within his physical restrictions. Appellant also filed a claim for compensation beginning
January 8, 2010.

3

On an OWCP work capacity evaluation dated January 11, 2010, Dr. Steier advised that
appellant was totally disabled due to cervical radiculitis, lumbar radiculitis, paresthesias in both
hands and tremors and restless leg syndrome, making it difficult for him to stand. In a report
dated January 19, 2010, he stated that he saw appellant on December 17, 2009 and was “being
asked to seek total medical disability from a neurological standpoint.” Dr. Steier advised that
appellant’s neurological condition limited his ability to perform work duties during an eight-hour
day for any length of time. In a second January 19, 2010 report, he indicated that he had
reviewed appellant’s new job offer and found it not suitable and outside his restrictions.
Dr. Steier further stated that appellant could not perform mail handler duties and reiterated that
appellant was neurologically unable to work. On a January 22, 2010 work capacity evaluation,
he advised that appellant could not perform the duties of his usual job because he was unable to
perform repetitive work due to cervical and lumbar radiculitis. Dr. Steier advised that reaching
was restricted to zero to one hour daily.
By letter dated February 11, 2010, the employing establishment informed Dr. Steier that,
due to operational changes, appellant’s prior position had been eliminated and a position had
been found with job tasks within the same physical restrictions. It asked him to indicate the
neurological deficit impeding him from performing sedentary duty. On February 23, 2010
OWCP informed appellant that the medical evidence received from Dr. Steier was insufficient to
establish his claim and asked that he provide a medical report explaining with sufficient rationale
what caused his total disability.
Appellant submitted a January 22, 2010 treatment note in which Dr. Steier noted
appellant’s complaint of neck pain and weakness, pain, numbness and tingling in both arms,
back, leg and foot pain and numbness and difficulty walking. Motor examination revealed
diffuse weakness and patchy decrease in sensation in all extremities. Coordination was limited
due to diffuse weakness and gait was antalgic. Dr. Steier diagnosed cervical spondylitic
abnormality without myelopathy.
By decision dated October 1, 2010, OWCP denied appellant’s recurrence and disability
compensation claims on the grounds that the evidence did not show a material worsening of
appellant’s condition or a change in the nature and extent of his light-duty requirements.
Appellant timely requested a hearing, which was held on April 7, 2011. At the hearing, counsel
argued that there was a change in the nature of the new position because it required physical
activity outside appellant’s restrictions, noting that, e.g., if he boxed mail, he would have to
kneel. Appellant testified that he has not worked since January 2010, and that Dr. Steier had
died.
In statements dated April 8 and May 2, 2011, counsel asserted that the duties and
physical requirements of the position offered in December 2009 were not the same as those
appellant had performed since December 2003 and, therefore, there had been a change in the
nature and extent of appellant’s light-duty job requirements, asserting that boxing mail required
reaching, bending, grasping and fine manipulation. He enclosed an on-site job analysis prepared
by occupational therapists for the position of distribution clerk dated November 19, 1998,
revised May 28, 2002.

4

On May 2, 2011 K.J., Senior Health and Resource Management Specialist at the
employing establishment, commented on the hearing transcript. She maintained that appellant
had not established medically or factually that he sustained a recurrence of disability due to a
material change in his condition or in the job requirements and noted that he became totally
disabled the day the new job began and never worked at the position. K.J. explained that his
previous job no longer existed and that, in the new position, appellant was not required to
perform the full duties of a mail handler. On May 16, 2011 counsel commented on the
employing establishment’s May 2, 2011 letter. He maintained that there were still postal
employees working at security monitoring and other duties of appellant’s previous position,
asserting that the employing establishment simply withdrew jobs from disabled workers and
gave those tasks to others. Counsel continued to argue that there had been a material change in
appellant’s job requirements.
In a June 21, 2011 decision, OWCP’s hearing representative affirmed the October 1,
2010 decision, finding that appellant did not show a change in the nature or extent of his limited
duty, did not establish that the position was outside his work restrictions and that the medical
evidence did not establish a change in the nature and extent of his work-related medical
condition.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.4
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.5

3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Id.

5

Shelly A. Paolinetti, 52 ECAB 391 (2001); Terry R. Hedman, 38 ECAB 222 (1986).

5

ANALYSIS
The Board finds this case must be remanded to OWCP for further adjudication on the
issue of whether appellant sustained a recurrence of disability on January 2, 2010.
On December 11, 2003 appellant returned to a modified position in security control for
four hours daily and to eight hours on January 8, 2004. He continued in that position until
January 2, 2010, when he stopped work. The employing establishment offered appellant a new
and different modified position on December 14, 2009 as it stated that the security control
position had been eliminated due to administrative reasons. The written duties of the
December 14, 2009 position indicated that for six to eight hours daily, appellant was to work at
pars/waste mail, main office box section and manuals 030.
By decision dated October 1, 2010, OWCP found that the physical requirements were the
same in the 2009 job offer as in the 2003 job offer. The Board, however, finds that OWCP did
not adequately consider all the relevant evidence of record on this issue. The actual physical
requirements of the position held since 2003 are not clear from the record. In comparing the
requirements found on the 2003 job offer and those found on the August 9, 2007 duty status
report, differences are seen in standing, walking, twisting, pulling, pushing, fine manipulation
and reaching above the shoulder requirements. In addition, the position offered in 2009 required
three to four hours of fine manipulation, whereas the 2003 offer only required two hours.
Moreover, the offered position was not in accordance with the physical restrictions
included in the contemporaneous medical evidence. In reports dated December 17, 2009 to
January 22, 2010, Dr. Steier, an attending neurologist, first indicated that appellant had
increasing problems regarding mobility and beginning on January 11, 2010 advised that
appellant was totally disabled from a neurologic standpoint due to cervical radiculitis, lumbar
radiculitis, paresthesias in both hands and tremors and restless leg syndrome. He further advised
that, after a review of the new job description, appellant could not perform the work duties which
were outside his medical restrictions. Dr. Steier’s examination of January 22, 2010 demonstrated
diffuse weakness and patchy decrease in sensation in all extremities.
OWCP considered the medical evidence insufficient to establish a recurrence of disability
as it did not establish that the 2009 position was outside appellant’s work restrictions, and that
the medical evidence did not show a material worsening of the employment-related condition. If
there is a new position with new job duties that are inconsistent with the current medical
restrictions, then OWCP needs to make a proper finding as to whether the medical restrictions
are employment related.
As noted above, an employee who is working in a light-duty position following an
employment injury may establish a recurrence of total disability by showing either a change in
the nature and extent of the injury-related condition or a change in the nature and extent of the
light-duty requirements.6

6

Id.

6

The case will be remanded to OWCP for further adjudication on the recurrence of
disability issue presented.7 After such further development as OWCP deems necessary, it should
issue an appropriate decision.
CONCLUSION
The Board finds that this case must be remanded to OWCP for proper findings and an
appropriate decision as to the recurrence of disability claim.
ORDER
IT IS HEREBY ORDERED THAT the June 21, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this opinion of the Board.
Issued: February 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

See D.M., Docket No. 11-1111 (issued March 6, 2012).

7

